Citation Nr: 0916437	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  00-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to October 
1945.  The Veteran died in February 1979, and the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC), on the basis 
that the appellant's claim was not well-grounded.  

In a May 2002 rating decision, the RO conducted a de novo 
review, in light of the enactment of the Veterans Claims 
Assistance Act (VCAA), of the issue of entitlement to service 
connection for the cause of the Veteran's death for purposes 
of the appellant receiving DIC and continued its denial of 
the appellant's claim based upon a review of the evidence of 
record.

In October 2002, the Board requested additional development 
of the case prior to furnishing a decision.  In August 2003, 
the Board remanded this case to the RO for further 
development.

In July 2005, the appellant submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

The Board again remanded this case in April 2008 for further 
development.


FINDINGS OF FACT

1.  The Veteran died in February 1979, at the age of 57.

2.  At the time of the Veteran's death, he had not 
established entitlement to service connection for any 
disabilities.

3.  The Certificate of Death establishes that the immediate 
cause of the Veteran's death was pulmonary tuberculosis with 
no significant factors contributing to death.  No autopsy was 
performed.

4.  The evidence of record shows that pulmonary tuberculosis 
did not manifest during the Veteran's period of active 
service or within three years from service and was not 
related to any injury or disease of service origin.

5.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Prior to the initial adjudication of the Appellant's claim 
for service connection for the Veteran's cause of death in 
the March 2000 rating decision, she was provided notice of 
what constitutes a well grounded claim.  She was provided 
notice of the changes in regulations under the new law (VCAA) 
in December 2000 and the issue was subsequently readjudicated 
in May 2002.  The Appellant was provided complete notice of 
VCAA in June 2004.  An additional VCAA letter was sent in 
April 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Appellant and 
VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  The Appellant was also notified in April 
2008 of the information and evidence required to substantiate 
her claim for DIC benefits (service connection for the 
Veteran's cause of death).  The Appellant received additional 
notice in January 2008, April 2008 and February 2009, 
pertaining to the downstream disability rating and effective 
date elements of her claims, with subsequent re-adjudication 
in January 2008 and February 2009 Supplemental Statements of 
the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
records, private medical records, a VA medical opinion, an 
affidavit from two of the Veteran's friends and statements 
from the Appellant.  The Appellant has not indicated that she 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for tuberculosis if 
manifested to a compensable degree within three years after 
discharge from service. 38 U.S.C.A.    §§ 1101, 1110, 1112; 
38 C.F.R §§ 3.303, 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary. 38 
U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's death certificate 
indicates that he died on February [redacted], 1979, and that the 
immediate cause of his death was pulmonary tuberculosis with 
no significant factors contributing to death.

In statements presented throughout the duration of the 
appeal, the Appellant has maintained that the cause of the 
Veteran's death, his pulmonary tuberculosis, manifested 
during the Veteran's active service and was directly related 
to his active service.  In a September 2000 affidavit, the 
Appellant reported that she met the Veteran a year before the 
outbreak of World War II and they got married in November 
1945 after his return from active service.  She stated that 
upon his return from the War, she observed that he suffered 
from malaria, beriberi, peptic ulcer, tropical diseases and 
other ailments with symptoms of yellow and pale skin, a 
bloated stomach.  She also reported that he came back from a 
concentration camp in Alae, Tagoloan, Misamis Oriental on May 
15, 1943.  

In a November 2002 affidavit, two of the Veteran's friends 
and fellow veterans stated that the Veteran suffered from 
pulmonary tuberculosis sometime in 1947 which caused his 
death in February 1979.  

With regard to the Appellants statements about the Veteran's 
returning from a concentration camp, after several requests 
for information, an October 2006 response from the National 
Personnel Records Center reflects that the Veteran was not a 
prisoner of war or a recognized guerrilla in the service of 
the United States Armed Forces during World War II.  The 
Veteran's service records are also absent of any reports of 
concentration camp detainment or guerrilla duties.  Moreover, 
the Veteran's service records demonstrate that he began his 
active service on May 15, 1943 and the Veteran himself 
reported in a June 1945 service personnel record that he 
joined the Army in April 7, 1943, thereby indicating that he 
was not in a concentration camp at that time.  

Service treatment records are absent of any findings of 
pulmonary tuberculosis or related condition.  A June 1945 
examination reflects no evidence of lung problems.

Private medical records from August 1977 to September 1977 
reflect that the Veteran was hospitalized for pulmonary 
tuberculosis and intestinal parasitism.  Private medical 
records from November 1978 to December 1978 reflect that the 
Veteran was hospitalized for acute gastritis and pulmonary 
tuberculosis.  A November 1978 employment medical certificate 
indicates that the Veteran was diagnosed with rheumatoid 
arthritis, peripheral neuritis, acute gastritis, acute 
cystitis and rule out Koch's infection.

Several physicians' statements and medical certificates from 
May 1999 to September 2005 reflect that the Veteran was 
hospitalized in September 1978 for advanced pulmonary 
tuberculosis and peptic ulcer and from November 1978 to 
December 1978 for pulmonary tuberculosis and acute gastritis.  
An April 2001 medical certificate noted that the Veteran was 
treated for pulmonary tuberculosis in November 1978 to 
December 1978 for pulmonary tuberculosis, minimal right.

In a November 2008 VA medical opinion, an examiner was asked 
to furnish several opinions regarding the nature and etiology 
of the Veteran's pulmonary tuberculosis based upon a review 
of the claims file.  The examiner concluded that the Veteran 
at least as likely as not had a diagnosis of tuberculosis 
during his lifetime, his pulmonary tuberculosis was less 
likely than not present within three years from his 
separation from military service, the pulmonary tuberculosis 
present in 1977 was less likely than not caused by the 
Veteran's military service and the tuberculosis less likely 
than not materially contributed to the Veteran's untimely 
death.  The examiner explained that as the military discharge 
examination in 1945 was normal it meant that no active lung 
disease was attributed to pulmonary tuberculosis was present 
at the time and that there was no report or evidence that 
pulmonary tuberculosis findings were present within three 
years of the Veteran's discharge from service.  The examiner 
also concluded that the Veteran's death certificate related 
his untimely death to his pulmonary tuberculosis, however the 
extent of the disease, evidenced by serial x-ray reports 
showing progression from its initial presentation in 1977, a 
positive Sputum AFB smear, clinical evidence of hypoxemia or 
cyanosis on examination or by ABG prior to the Veteran's 
death, should have been present for it to have substantially 
contributed to his death based on the available evidence.  
Finally the examiner explained that pulmonary tuberculosis 
alone less likely than not materially caused the Veteran's 
death.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Appellant's claim of 
service connection for the cause of the Veteran's death.  In 
this regard, the Board finds that the evidence of record does 
not show that pulmonary tuberculosis or a related lung 
condition was diagnosed during the Veteran's active duty 
service or upon his separation.  The Veteran was not service-
connected for pulmonary tuberculosis, or any related 
conditions at the time of his death; and there is no 
indication from the record evidence that lung conditions were 
incurred in service or within three years from service.  The 
post-service medical records do not indicate a diagnosis and 
treatment for pulmonary tuberculosis until 1977, 
approximately 32 years after the Veteran's separation from 
service.  Also, there is no medical opinion or other 
competent medical evidence of record relating pulmonary 
tuberculosis to the Veteran's active service.  In fact, the 
Appellant has presented no probative evidence linking the 
development of pulmonary tuberculosis to the Veteran's period 
of service.  Instead, the November 2008 VA medical opinion 
concluded that it was less likely than not that the Veteran's 
pulmonary tuberculosis was caused by his active service.  

The Board acknowledges the Appellant's statements as well as 
the statements of the Veteran's friends that the Veteran's 
pulmonary tuberculosis was related to his active service 
which manifested in 1947 originally, however, while lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Barr v. Nicholson, 
21. Vet. App. 303 (2007);  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In this case, the statements of 
the Veteran's friends reported a diagnosis of a condition 
rather than any observed symptoms, which is not supported by 
the evidence of record.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
Appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for the cause of the Veteran's death, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


